Citation Nr: 0835182	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  00-22 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
service-connected osteoarthritis, right knee prior to July 
17, 2005.

2. Entitlement to a rating in excess of 20 percent for 
service-connected osteoarthritis, right knee from July 18, 
2005 to March 1, 2006.

3. Entitlement to a rating in excess of 20 percent for 
service-connected osteoarthritis, right knee from July 1, 
2006 onward.

4. Entitlement to a compensable rating for service-connected 
chronic left knee sprain with osteoarthritis prior to May 16, 
2000. 

5. Entitlement to a rating in excess of 10 percent for 
service-connected chronic left knee sprain with 
osteoarthritis from May 16, 2000 to July 17, 2005.

6. Entitlement to a rating in excess of 20 percent for 
service-connected chronic left knee sprain with 
osteoarthritis from July 18, 2005 onward.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The veteran testified at a 
videoconference hearing before the undersigned in July 2003.  
In April 2004 and in August 2006, the Board remanded the case 
to the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review.  

The Board notes that in recent statements, the veteran has 
raised a claim for service connection for a low back 
disability, secondary to his service-connected bilateral knee 
disabilities.  As no RO development or adjudication of this 
claim has taken place, it is REFERRED to the RO for 
appropriate action.  Other additional statements received 
since the case was referred to the Board are essentially 
duplicative of statements already considered, and, hence, do 
not require referral to the RO for initial consideration.

In the May 1999 rating decision, a 10 percent rating 
evaluation was assigned for the veteran's service-connected 
right knee disability and a compensable rating was denied for 
his service-connected left knee disability.  While the appeal 
was pending a 10 percent rating evaluation was assigned for 
the left knee, effective May 6, 2000 and a 20 percent rating 
evaluation was assigned for both the right and left knee 
disabilities, effective July 18, 2005.  However, as these 
ratings are still less than the maximum benefit available, 
the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Board also observes that a January 2007 rating 
decision assigned a temporary 100 percent rating evaluation 
to the right knee disability for a period of post-surgical 
convalescence from March 2, 2006 to June 30, 2006.  The 
veteran has not appealed this decision to the Board, and so 
this rating period is not discussed in the decision below.


FINDINGS OF FACT

1.  From October 5, 1998 to July 17, 2005, service-connected 
osteoarthritis, right knee was manifested by osteoarthritis, 
shown by X-ray, with full extension and flexion limited to 
noncompensable degree, due to pain and fatigability.

2.  From July 18, 2005 to March 1, 2006, service-connected 
osteoarthritis, right knee was manifested by osteoarthritis, 
shown by X-ray, crepitus and mild swelling, with functional 
limitation of flexion to no less than 60 degrees, and 
functional limitation of extension to no more than 10 
degrees.  

3.  From April 8, 1999, to March 1 2006, the veteran had mild 
instability of the right knee.

4.  From July 1, 2006, service-connected osteoarthritis, 
right knee was manifested by service-connected 
osteoarthritis, shown by X-ray, with limitation of flexion to 
no less than 95 degrees, and full extension.  

5.  Prior to May 16, 2000, service-connected chronic left 
knee sprain with osteoarthritis was manifested by 
osteoarthritis, shown by X-rays, with flexion limited to 125 
degrees, and intact and stable ligaments.  

6.  From May 16, 2000 to July 17, 2005, service-connected 
chronic left knee sprain with osteoarthritis was manifested 
by osteoarthritis, shown by X-rays, flexion limited to 125 
degrees, and intact and stable ligaments. 

7.  From July 18, 2005, service-connected chronic left knee 
sprain with osteoarthritis was manifested by osteoarthritis, 
shown by X-ray, flexion functionally limited to no less 60 
degrees, with full extension and intact cruciate and 
collateral ligaments. 


CONCLUSIONS OF LAW

1.  From October 5, 1998 to July 17, 2005, the criteria for a 
rating in excess of 10 percent for service-connected 
osteoarthritis, right knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (2007).

2.  From July 18, 2005 to March 1, 2006, the criteria for a 
rating in excess of 20 percent for service-connected 
osteoarthritis, right knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (2007).

3.  From April 8, 1999, to March 1, 2006, the criteria for a 
separate 10 percent rating for instability of the right knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 
(2007).

4.  From July 1, 2006 onward, the criteria for a rating in 
excess of 20 percent for service-connected osteoarthritis, 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2007).

5.  For the period from October 5, 1998, to May 16, 2000, the 
criteria for a rating of 10 percent, but no greater, have 
been met for service-connected chronic left knee sprain with 
osteoarthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2007).

6.  From May 16, 2000 to July 17, 2005, the criteria for a 
rating in excess of 10 percent for service-connected chronic 
left knee sprain with osteoarthritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010 (2007).

7. From July 18, 2005, the criteria for a rating in excess of 
20 percent for service-connected chronic left knee sprain 
with osteoarthritis not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, according to the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Moreover, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores at 43-44.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  The veteran filed his claim in October 
1998.  As the VCAA was not enacted until November 2000, any 
letters discussing VA's duties to assist the veteran cannot 
be considered VCAA compliant.  VCAA letters were sent to the 
veteran in March 2004, September 2006, and April 2007, 
subsequent to the initial unfavorable rating decision issued 
in May 1999.    

The Board observes that the March 2004 letter informed the 
veteran that he must demonstrate that his service-connected 
disabilities had increased in severity, and provided examples 
of both lay and medical evidence he could submit in support 
of his claim.  However, only the September 2006 and April 
2007 notices advised him to submit evidence of how his 
disability affects his work and daily life, and no notice 
apprised him of relevant diagnostic codes, although 
diagnostic codes relevant to the knee were detailed in the 
September 2000 statement of the case (SOC) and March 2008 
supplemental SOC (SSOC).  These letters were also the only 
notice as to how to substantiate effective dates.

Failure to provide pre-adjudicative notice of any required 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that an SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, in 
November 2005, December 2006, and March 2008, the veteran was 
afforded SSOCs, thereby resolving the problem of inadequate 
timing with regard to the VCAA notices issued.  Therefore, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

As for the lack of proper notice of the applicable diagnostic 
codes, in various personal statements, the veteran has cited 
findings in specific treatment records, such as limitation of 
motion, complaints of giving way and tests revealing 
osteoarthritis, that are relevant to the criteria under which 
the veteran's service-connected disabilities may be rated.  
Moreover, the SOC and SSOCs have provided this information.  
Consequently, the Board concludes the veteran had knowledge 
of the rating criteria appropriate to his disability and the 
lack of notice of the diagnostic codes, in the VCAA letter, 
is, therefore, not prejudicial.  Id.  

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 41 (2008), citing 
Mayfield, 444 F.3d at 1333.  Accordingly, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's VA medical records, 
private medical records, and the reports of October 2000 and 
July 2005 VA examinations were reviewed by both the AOJ and 
the Board in connection with adjudication of his claims.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claims.
 
Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

The veteran contends that his symptomatology is worse than 
contemplated by the assigned rating evaluations for each 
knee, and accordingly argues that higher ratings, or 
additional separate ratings, are warranted. 

Applicable statutes and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2006), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional impairment must be 
supported by adequate pathology.  Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings is to be rated as arthritis, 
degenerative, which is rated under Diagnostic Code 5003.  
Accordingly, traumatic arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints, a 10 percent rating will be assigned.  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5257, other impairment of the knee, 
recurrent subluxation or lateral instability that is slight 
is assigned a 10 percent rating.  Moderate recurrent 
subluxation or lateral instability is assigned a 20 percent 
rating.  Severe recurrent subluxation or lateral instability 
is assigned a 30 percent rating.  When evaluating the 
symptoms under Diagnostic Code 5257, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 regarding the effects of 
functional loss due to pain do not apply, as that diagnostic 
code is not based on limitation of motion.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997); Johnson v. Brown, 9 Vet. 
App. 7, 9 (1996).  

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint is assigned a 20 percent rating.  Under 
Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage warrants a 10 percent rating. 

Under Diagnostic Code 5260, flexion of the leg limited to 45 
degrees warrants a 10 percent rating.  Flexion of the leg 
limited to 30 degrees warrants a 20 percent rating.  Flexion 
limited to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, extension of the leg limited to 
10 degrees warrants a 10 percent rating.  Extension limited 
to 15 degrees warrants a 20 percent rating.  Where extension 
is limited to 20 degrees, a 30 percent rating is assigned.  
Where extension is limited to 30 degrees, a 40 percent rating 
is assigned.  Where extension is limited to 45 degrees, a 50 
percent rating is assigned.

Pursuant to VA General Counsel opinion, limitation of motion 
is contemplated in Diagnostic Code 5259, pertinent to the 
removal of the semilunar cartilage or meniscus.  VAOPGCPREC 
9-98.  Such removal may resolve restriction of movement 
caused by tears and displacements of the menisci; however, 
the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, according to the opinion, limitation of motion is 
relevant for consideration under Diagnostic Code 5259.

Additionally, the General Counsel has stated that separate 
disability ratings could be assigned under Diagnostic Code 
5260, limitation of flexion and Diagnostic Code 5261, 
limitation of extension, for disability of the same joint, 
without violating the provisions against pyramiding at 38 
C.F.R. § 4.14. VAOPGCPREC 9-04.  Likewise, limitation of 
motion and instability of the knee may be rated separately 
under Diagnostic Codes 5260 and 5257.  See VAOPGCPREC 9-98, 
63 Fed.Reg. 56704 (1998); VAOPGCPREC 23-97, 62 Fed.Reg. 63604 
(1997).  

Medical evidence

By way of background, the veteran's right and left knee 
disabilities were service-connected in a February 1981 rating 
decision.  At that time a noncompensable rating was assigned 
to both the right and left knee disabilities.  The veteran 
filed his claim for increased ratings in October 1998.  A 
rating of 10 percent was assigned for the right knee 
disability in a May 1999 rating decision, effective October 
5, 1998 and a rating of 10 percent was assigned for the left 
knee disability in a November 2005 rating decision, effective 
May 16, 2000.  Both knees were assigned 20 percent disability 
evaluations in a rating decision issued in December 2006, 
effective July 18, 2005.  A January 2007 rating decision 
assigned a temporary 100 percent rating evaluation to the 
right knee disability for a period of post-surgical 
convalescence from March 2, 2006 to June 30, 2006, and 
reinstated a 20 percent rating evaluation post-convalescence, 
effective July 1, 2008.

In the May 1999 rating decision, the veteran's right knee 
disability was rated under Diagnostic Code 5010-5257 for 
arthritis, established by X-rays, and the presence of 
instability.  The RO denied a compensable rating for the 
veteran's left knee, under Diagnostic Code 5257.  In a 
November 2005 rating decision, the veteran's right and left 
knee disabilities were reassigned to Diagnostic Code 5010, 
based on the evidence of osteoarthritis with limitation of 
motion, but without instability or subluxation.

In October 1998, X-rays disclosed very early osteoarthritis 
of both knees.  Although not all X-rays since then have shown 
arthritis, there is sufficient X-ray evidence of arthritis to 
demonstrate the presence of the condition throughout the 
entire appeal period.   

An April 1999 VA examination report reveals complaints of 
swelling, popping, clicking and giving way of the right knee, 
and occasional aching in the left knee.  The examiner found 
range of motion in the right knee from 0 to 90 degrees and in 
the left knee from 0 to 125 degrees.  Cruciate and collateral 
ligaments were intact and McMurray's, anterior drawer, and 
Lockman's [sic] tests were negative.  The right knee showed 
+1 medial collateral laxity.  Treadmill testing revealed pain 
and fatigability in the right knee, which the examiner opined 
would give him difficulty with standing for protracted 
periods of time, walking long distances, and doing repetitive 
bending, stooping, and lifting.  

A June 2000 letter by Dr. MP reports that physical 
examination revealed a normal gait and stance.  X-rays 
reviewed showed no significant abnormalities.  Range of 
motion was from 0 to 30 degrees on the right and from 0 to 70 
degrees on the left.  Swelling and trace effusion were 
present bilaterally.  Both knees were stable to varus-valgus 
stress and Lachman's test was negative.  
  
The October 2000 VA examination report reflects that cruciate 
and collateral ligaments for both knees were reported to be 
intact, and this finding was supported by an October 2000 
MRI, performed two weeks prior.  McMurray's test could not be 
performed, but the anterior drawer test was conducted and was 
negative for both knees.  There were also no signs of 
effusion in either knee upon physical examination, although 
the October 2000 MRI demonstrated small joint effusions in 
each knee.  In the right knee, range of motion was from 0 to 
60 degrees, limited due to guarding and splinting.  In the 
left knee, range of motion was from 0 to 40 degrees, limited 
by guarding.  Mild patellofemoral crepitus also was noted.  
The veteran reported that walking for protracted periods and 
kneeling caused bilateral knee pain.  X-rays showed early 
patellofemoral arthritis in both knees.

Treatment evidence between October 2000 and February 2005, to 
include VA treatment records, show periodic treatment of the 
knees, but do not discuss symptomatology upon which a rating 
can be determined, or that is indicative of an increase in 
severity of the veteran's symptoms.  A February 2005 VA 
treatment record reported right knee range of motion from 
full extension to 90 degrees of flexion without pain.  In the 
left knee, range of motion was from 0 degrees of extension to 
80 degrees of flexion, with crepitus noted.  X-rays did not 
reveal arthritis.

A VA examination was again performed in July 2005.  The 
examiner found no evidence of redness, instability, heat, or 
abnormal movement.  The veteran experienced guarding of 
movement, and painful motion at both knees, and exhibited an 
antalgic gait.  There was no evidence of ankylosis.  Flexion 
was to 70 degrees with pain and to 60 degrees with pain upon 
repetition in the right knee.  Extension was to 0 degrees, 
but limited to 10 degrees with pain upon repetition.  Left 
knee flexion was to 80 degrees, limited by pain upon 
repetition to 60-75 degrees.  Extension was intact at 0 
degrees, before and after repetition.  The examiner noted no 
other fatigue, weakness, or incoordination.  Cruciate and 
collateral ligaments were intact.  At that time, the examiner 
found that the veteran's range of motion was markedly reduced 
by pain, and noted that he was scheduled to undergo a right 
knee arthroplasty in September 2005.  (However, this surgery 
was not performed.)

In August 2005, the veteran was treated for pain in the right 
knee and exhibited an antalgic gait, flexion to 75 degrees 
and extension to 5 degrees in the right knee.  Pain on range 
of motion, crepitus, and mild swelling were present.   The 
left knee displayed range of motion from full extension to 
115 degrees flexion with pain on range of motion and 
tenderness over the medial and lateral joint line.  

An MRI of the right knee conducted in November 2005 revealed 
no evidence of internal derangement and intact lateral and 
medial menisci and intact medial, lateral, and 
anterior/posterior cruciate ligaments.  In December 2005, 
right knee range of motion was from 0 to 60 degrees and left 
knee range of motion was from 0 to 85 degrees.  Ligaments 
were stable.  X-rays showed bilateral knee osteoarthritis.  A 
January 2006 showed no evidence of internal derangement, but 
an enthysophyte at the insertion site of the quadriceps 
tendon and a thickened medial plica.  

A right knee arthroscopy was performed in March 2006 by a 
private doctor.  In a May 2006 VA treatment record, the 
veteran indicated improved range of motion and decreased 
pain.  Range of motion was from 0 to 60 degrees in the right 
knee and from 0 to 85 degrees in the left knee.  An August 
2006 VA orthopedic record shows range of motion of the right 
knee from 0 to 95 degrees and of the left knee from 5 to 95 
degrees.  Ligaments were stable bilaterally.

In March 2007, the veteran reported giving way of the right 
knee, which would cause him to fall; however, the physician 
felt that these symptoms were more related to lumbar 
radiculopathy than to the knee.  Tenderness about the patella 
and crepitus were noted.  Range of motion was full extension 
and flexion to 120 degrees.  

Rating evaluations

Initially, the Board observes that although some X-rays have 
not shown arthritis, there is sufficient X-ray evidence to 
find that osteoarthritis of both the right and left knees has 
been present throughout the entire appeal period, and that 
the veteran experienced noncompensable limitation of motion 
in both knees.  Thus, a rating of 10 percent, but no greater, 
for arthritis, established by X-rays with noncompensable 
limitation of motion, is assigned for the veteran's service-
connected chronic left knee sprain with osteoarthritis from 
October 5, 1998 to May 5, 2000.  

As for the remaining stages of the appeal, the Board finds 
that a preponderance of the evidence is against rating 
evaluations for osteoarthritis greater than those already 
assigned.  From October 5, 1998 to July 17, 2005, the veteran 
exhibited osteoarthritis, shown by X-ray, with noncompensable 
limitation of motion, thus warranting the 10 percent rating 
evaluations assigned for each knee during this period.  The 
Board observes that the veteran's observed range of motion 
measurements were widely variable during this period, with 
flexion ranging from 30 degrees to 90 degrees in the right 
leg and from 40 degrees to 125 degrees in the left leg.  Of 
these findings, however, only the 30 degrees of flexion in 
the right knee, shown in June 2000, and the 40 degrees of 
flexion in the left knee shown in October 2000 would 
potentially warrant a compensable rating based on limitation 
of motion.  See 38 C.F.R. § 4.71a, Code 5260.

In determining the probative value to be assigned to the 
evidence, the Board notes that on both occasions on which 
these findings of more limited range of motion were shown, 
the findings were accompanied by statements from the 
examiners indicating that these findings did not accurately 
reflect the limitation of motion.  Specifically, the June 
2000 letter of Dr. MP indicates he found that the veteran 
would not allow further flexion than the measurements 
reported, but that Dr. MP noted that flexion upon rising from 
a chair appeared to be to a greater degree than on range of 
motion testing.  The October 2000 VA examiner stated that the 
veteran was observed to ambulate normally back to his car 
and, when entering his car, he demonstrated flexion of both 
knees beyond 90 degrees.  The examiner further stated that it 
was felt with a reasonable degree of medical probability that 
the veteran was purposefully guarding the lack of range of 
motion in his knees to obstruct the physical examination.  
When considered together with range of motion studies both 
before and after these occasions showing significantly 
greater range of motion, the Board finds that the limitation 
of motion findings reported in June 2000 and October 2000 
were not accurate representations of the veteran's range of 
motion.

The Board acknowledges the impact of pain and fatigability on 
the right knee noted by the April 1999 VA examiner.  However, 
functional impairment must be supported by adequate 
pathology.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  As 
X-rays during this period showed, at most, mild 
abnormalities, the Board finds that there is no credible 
evidence indicating functional impairment beyond that 
contemplated by the 10 percent ratings assigned for this 
period.  Thus, based on the above analysis, the Board finds 
that a preponderance of the evidence is against a finding 
that the veteran's impairment due to his bilateral knee 
disabilities increased to a degree to warrant assignment of a 
rating in excess of 10 percent for service-connected 
osteoarthritis, right knee and for service-connected chronic 
left knee sprain with osteoarthritis for the periods prior to 
May 16, 2000 and from May 16, 2000 to July 17, 2005.

In considering a separate rating under Diagnostic Code 5257, 
for instability and subluxation, the Board observes that the 
veteran's cruciate and collateral ligaments are consistently 
noted to be intact, and that related testing (Varus-valgus, 
anterior drawer, Lachman's) have been negative throughout.  
However, in the right knee, the April 1999 VA examination 
disclosed 1+ medial collateral laxity, despite the intact 
ligaments and other negative tests.  Therefore, the Board 
finds that beginning April 8, 1999, when first shown, 
symptoms more closely approximating a 10 percent rating, 
based on mild instability knee, were shown.  However, no 
instability has been shown subsequent to the March 2006 
surgery, and, accordingly, the separate 10 percent rating for 
instability of the right knee is only appropriate for the 
staged period from April 8, 1999, to March 1, 2006.  

 With regard to Diagnostic Code 5258, there has been no 
evidence of dislocated cartilage in either knee, to include 
negative findings in the October 2000 MRI, and negative 
McMurray's tests. 

For the remaining stages of the appeal period, from July 18, 
2005 onward, the veteran's service-connected bilateral knee 
disabilities have been rated at 20 percent disabling, save 
for a temporary 100 percent rating for the right knee for a 
period of convalescence from March 2, 2006 to June 30, 2006.  
The Board finds that a preponderance of the medical evidence 
of record after July 18, 2005 does not support a rating in 
excess of 20 percent for either knee.  

The RO granted these ratings under diagnostic code 5010, 
finding that the functional impairment warranted 20 percent 
ratings.  For a higher rating, limitation of motion 
warranting a higher rating based on limitation of flexion 
and/or extension must be shown.  Such a rating would require 
evidence of flexion limited to less than 30 degrees, 
extension limited to greater than 20 degrees, or both flexion 
limited to 45 degrees and extension limited to 15 degrees in 
the knee.  The evidence does not indicate the existence of 
any of these symptoms.  Limitation of flexion in the right 
leg during the period beginning July 18, 2005, has ranged 
from 60 degrees to 120 degrees.  The 60 degree range of 
motion contemplated functional impairment, and since the 
surgery, range of motion has been from 95 degrees to 120 
degrees.  Range of flexion in the left knee has ranged from 
85 degrees to 120 degrees.  Extension in the right knee was 
functionally limited to 10 degrees in July 2005, and limited 
to 5 degrees in August 2005, but since, then, no limitation 
of extension has been shown.  No limitation of extension in 
the left knee has been demonstrated.  Thus, range of motion 
at its most limited was to 60 degrees flexion and 10 degrees 
extension in the right knee and 60 degrees flexion and 0 
degrees extension in the left knee, with consideration of 
pain and fatigability, weakness and incoordination.  

Medical evidence for this period also shows that the 
collateral, medial, and anterior/posterior cruciate ligaments 
were stable and that giving way was related to lumbar 
radiculopathy.  

The Board observes that the veteran underwent a medial 
meniscectomy of the right knee in March 2006, but, assuming 
for purposes of this discussion that this is part of the 
service-connected knee disability, a separate 10 percent 
rating for symptomatic removal of cartilage is not warranted 
as such a rating would contemplate limitation of motion and, 
thus would be prohibited in conjunction with a rating under 
Diagnostic Code 5010 and would be pyramiding with rating 
evaluations for limitation of motion.  Additionally, the 
veteran reported that his symptoms had improved in his right 
knee after the surgery, thereby indicating that the removal 
of cartilage from the right knee did not produce new or 
additional symptoms, which could be rated separately.

In sum, for the period from October 5, 1998, to May 5, 2000, 
a 10 percent rating for osteoarthritis in the left knee is 
warranted.  In addition, for the period from April 8, 1999, 
to March 1, 2006, a separate 10 percent rating for mild 
instability of the right knee is warranted.  In reaching 
these determinations, the benefit-of-the-doubt rule has been 
applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

However, the Board finds that the medical evidence does not 
more closely approximate a rating in excess of 10 percent for 
the veteran' service connected right knee arthritis prior to 
July 18, 2005, or in excess of 20 percent for the right knee 
from July 18, 2005 to March 2, 2006 or from July 1, 2006 
onward; nor does the medical evidence more closely 
approximate a rating in excess of 10 percent prior to May 6, 
2000 or from May 6, 2000 to July 17, 2005, or in excess of 20 
percent from July 1, 2005 for the veteran's service connected 
left knee disability.  The Board also finds that pain, 
weakness, fatigability, and incoordination are considered in 
the existing rating evaluations; and thus, higher ratings 
than those assigned are not warranted based on these factors.  
See Deluca.  Further, separate ratings based on instability 
are not warranted except as noted above.

Additionally, the Board has contemplated the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The record fails to reveal any additional 
functional impairment associated with the veteran's service-
connected right and left knee disabilities so as to warrant 
consideration of alternate rating codes.   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert at 53.  However, in the present case, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to ratings in excess of those ratings assigned 
for service-connected right and left knee disabilities.  
Therefore, the remaining claims for increased ratings for 
bilateral knee disabilities are denied.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  See Barringer v. 
Peak, No. 06-3088 (U.S. Vet. App. Sept. 16, 2008).  The Court 
has set forth a three-step analysis which provides additional 
guidance in determining whether referral for extraschedular 
consideration is appropriate.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  According to Thun, the initial step is a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Id.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In addressing the first step, the Board finds that the 
veteran's bilateral knee disability picture is contemplated 
by the assigned schedular evaluations, and, therefore, the 
ratings are adequate, and referral for extraschedular 
consideration is not required.  

In this regard, first of all, the rating criteria as to both 
the instability and the arthritis provide for higher ratings, 
but the veteran's symptoms, as discussed above, do not meet 
those criteria, nor have they met those criteria for any 
period of time during the appeal period.  Moreover, there are 
no symptoms, pertaining to the knee disabilities, which have 
not been considered in assigned ratings.  As discussed above 
in the sections pertaining to the schedular ratings, the 
Board finds that the schedular ratings adequately reflect the 
levels of disability present throughout the appeal period.  

Because the schedular criteria are adequate, it is not 
necessary to proceed to the second step, a discussion of 
whether the exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms," such as "marked interference with 
employment" and "frequent periods of hospitalization."  
See Thun, supra.  Nevertheless, the Board observes that other 
than one possible hospitalization for the veteran's right 
knee condition in 2006, no hospitalizations are shown during 
the 10-year appeal period, nor has any marked interference 
with employment, beyond that contemplated by the various 
ratings in effect throughout the appeal period, been shown to 
have resulted from his bilateral knee conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (an assigned 
disability rating itself is recognition of industrial 
impairment).  For these reasons, referral for extraschedular 
consideration is not appropriate in this case.  


ORDER

A rating in excess of 10 percent for service-connected 
osteoarthritis, right knee from October 5, 1998 to July 17, 
2005 is denied. 

A separate 10 percent rating for instability of the right 
knee for the period from April 8, 1999, to March 1, 2006, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

A rating in excess of 20 percent for service-connected 
osteoarthritis, right knee from July 18, 2005 to March 1, 
2006 is denied.

A rating in excess of 20 percent for service-connected 
osteoarthritis, right knee from July 1, 2006 onward is 
denied. 

A rating of 10 percent, but no greater, for service-connected 
chronic left knee sprain with osteoarthritis for the period 
prior to May 16, 2000 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for service-connected 
chronic left knee sprain with osteoarthritis from March 16, 
2000 to July 17, 2005 is denied.

A rating in excess of 20 percent for service-connected 
chronic left knee sprain with osteoarthritis from July 18, 
2005 onward is denied. 



____________________________________________
K. HUDSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


